internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b03 - plr-121795-01 date date legend aco amalco tc amalco tc amalco tc amalco tc bco bco partnership bco subco cco dc dc dc subco a dc dc holdco dc subco a plr-121795-01 dc subco b dc dc holdco dc partnership dc subco a dc subco b dc subco c dc tax obligation dc dc subco dc dc subco a dc subco b dc subco c dc subco d dc subco e dc subco f dc subco g dc subco h plr-121795-01 dc subco i dc subco k dc subco l dc subco m dco finco-1 finco-2 finco-3 foreign newco foreign newco foreign newco holdco holdco holdco holdco holdco a holdco b u s holdco c holdco m u s holdco o u s plr-121795-01 holdco p u s mco-1 u s mco-2 u s nco u s new amalco tc new amalco tc new amalco tc new dc new holdco c new vco-2 new vco-3 new vco-4 new vco-5 newco tc newco tc newco tc newco tc oco u s plr-121795-01 pco u s qco u s subs vco-1 vco-2 xco yco country a country b country c country d province province province province state state act plr-121795-01 busine sec_1 busine sec_1a busine sec_2 busine sec_2a busine sec_2b busine sec_3 busine sec_4 busine sec_4a busine sec_4b busine sec_5 busine sec_5a court dc rights tc rights tc rights tc rights tc rights w x y plr-121795-01 z date this letter responds to a letter dated date in which rulings are requested regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated may june july august august august august september september september september september september october october october november and date the information submitted for consideration is summarized below summary of facts dc a publicly traded country a corporation has outstanding common_stock and preferred_stock dc believes that a significant amount of its common_stock and none or a nominal amount of its preferred_stock is held by u s residents no owner of dc common_stock owns five percent or more of such stock dc and its predecessors have operated busine sec_4 for many years as it exists today the dc group of companies is a diversified operation that engages through its subsidiaries in five lines of business busine sec_1 which includes busine sec_1a busine sec_2 which includes busine sec_2a and busine sec_2b busine sec_3 busine sec_4 which includes busine sec_4a and busine sec_4b and busine sec_5 which includes busine sec_5a dc is the indirect owner of an affiliated_group of u s_corporations engaged in the united_states in busine sec_1 busine sec_2a and busine sec_4a prior to any of the transactions discussed herein which have occurred or will occur prior to the external spin-offs defined below the dc corporate structure is as follows dc owns all of the stock of the subs which own all of the stock of aco dc owns all of the stock other than certain tracking interests discussed below of dc bco holdco c and finco-1 finco-1 owns a tracking interest in holdco c dc owns all of the stock of dc subco a and dc subco b dc subco a owns all of the stock of dc subco c a tracking interest in holdco c and all of the common shares of dc subco g holdco c owns w preferred shares of dc subco g and all of the stock of xco and yco dc subco g owns all the stock of dc subco l dc subco b owns all of the stock of dc subco d dc subco e and dc subco f dc subco c owns all of the stock of dc subco h and dc subco i which are engaged in busine sec_5a dc subco f owns all of the stock of dc subco k dc subco k owns all of the stock of dc subco m aco owns all of the stock of cco cco owns all of the stock of dc dc plr-121795-01 owns all of the stock of dc subco a which is engaged in busine sec_1a dc subco a also owns a tracking interest in finco-1 aco owns all of the stock of dco dco owns all of the stock of dc which is engaged in busine sec_4b dc owns all of the stock of dc subco all of the common_stock of and certain tracking interests in holdco a and a tracking interest in finco-1 in addition to regular common_stock holdco a has classes of tracking_stock owned by dc dc subco dc dc subco a and dc holdco a owns all of the stock of holdco b u s which includes regular common_stock and classes of tracking_stock except for preferred shares held by yco holdco b u s is the common parent of an affiliated_group of u s_corporations that files a consolidated federal_income_tax return on a calendar_year basis holdco b u s owns all the stock of holdco m u s holdco o u s except for preferred shares of holdco o u s held by yco holdco p u s nco u s and qco u s holdco m u s owns all of the stock of mco-1 u s and mco-2 u s which is engaged in busine sec_2a holdco o u s owns all of the stock of oco u s which is engaged in busine sec_4a holdco p u s owns all of the stock of pco u s which also is engaged in busine sec_4a aco owns all of the stock of dc holdco dc holdco owns all of the stock of dc and certain real_estate located in country a and in the united_states in addition to certain tracking interests in holdco a described above dc owns all of the stock of dc subco a and dc subco b aco owns all of the stock of dc holdco dc holdco owns approximately x percent of the stock of dc a publicly traded country a corporation the public owns the remainder of the dc stock dc owns all of the stock of dc subco a dc subco b and dc subco c dc also holds approximately y percent of the partnership interests in dc partnership with dc subco a dc subco b and dc subco c holding the remainder finco-1 owns all of the common_stock of finco-2 which owns all of the stock of finco-3 holdco c owns all of the preferred_stock of finco-2 bco owns all of the stock of bco subco bco subco owns an interest in the bco partnership which participates in financing busine sec_5 all of the entities described above are organized under the federal laws of country a except for finco-2 dc subco b dc subco a dc subco b dc subco c the dc partnership dc and dc subco a which are organized under the laws of province finco-1 which is organized under the laws of province bco subco and the bco partnership which are organized under the laws of province dc subco b dc subco d dc subco e dc subco g dc subco l xco yco and holdco c which are organized under the laws of country b dc subco f dc subco k and dc subco m which are organized under the laws of country c finco-3 plr-121795-01 which is organized under the laws of country d holdco b u s holdco m u s mco-1 u s mco-2 u s nco u s holdco p u s pco u s and qco u s which are state corporations and holdco o u s and oco u s which are state corporations in connection with the external spin-offs we have received financial information indicating that busine sec_5a as conducted by dc subco h and dc subco i before the transaction busine sec_1a as conducted by dc subco a before the transaction busine sec_4b as conducted by dc before the transaction busine sec_2b as conducted by dc subco a before the transaction and busine sec_3 as conducted by dc before the transaction each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years in connection with the internal distribution of mco-2 u s to dc subco a the mco-2 u s spin-off described below we have received financial information indicating that busine sec_2a as conducted by mco-2 u s before the transaction and busine sec_4a as conducted by oco u s and pco u s before the transaction each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the diversification of dc was a natural part of its development but its conglomerate structure is no longer optimal the requirement to possess expertise in five different businesses places a significant strain on management resources the five businesses have different business cycles serve different marketplaces and customer bases are subject_to different competitive forces and must be managed with different strategies separating dc’s businesses into separate public companies will allow the management of each company to react decisively to the competitive forces in its own market and pursue short-term and long-term strategies that are appropriate to its industry transaction dc intends to consummate the tax-free separation of busine sec_2 the dc spin-off busine sec_3 the dc spin-off busine sec_4 the dc spin-off and busine sec_5 the dc spin-off collectively the external spin-offs retaining only busine sec_1 and certain other nominal interests facilitating transactions to facilitate the external spin-offs the following transactions have occurred or will occur the facilitating transactions will separate the existing ownership interconnections so that all assets related to a particular business will be held in a single corporate chain several of the steps are required solely to comply with country a tax law which would treat a straightforward distribution by a country a corporation of the stock of any of its subsidiaries as a taxable transaction under country a law as a result several of the facilitating transactions will take the form of a butterfly which is a complex series of pre-arranged interrelated transactions that accomplish this result without triggering country a tax the facilitating transactions which have occurred or plr-121795-01 will occur prior to the external spin-offs are numbered for clarity of description as transaction steps i through xliv below there will be however a significant overlap in the actual timing of the transactions identified as transaction steps i though xliv i ii iii iv v vi vii viii ix x xi xii xiii holdco a exchanges all of the holdco b u s tracking shares for shares of holdco b u s regular common_stock mco-1 u s transfers certain receivables owed to it by holdco b u s subsidiaries to nco u s in exchange for the assumption by nco u s of certain liabilities of mco-1 u s and a small amount of cash holdco b u s distributes the shares of nco u s to holdco a as a dividend in- kind dc subco liquidates holdco o u s distributes cash to holdco b u s holdco b u s redeems the holdco b u s preferred shares held by yco for fair_market_value cash consideration holdco o u s redeems the holdco o u s preferred shares held by yco for fair_market_value cash consideration dc contributes to dc subco a the holdco a tracking shares that it owns in exchange for additional shares of dc subco a stock dc contributes to dc subco a the holdco a tracking shares that it owns and its interest in dc subco b in exchange for additional shares of dc subco a stock mco-2 u s pays a dividend to holdco m u s in the form of a demand note the mco-2 u s note the fair_market_value of which equals that portion of the fair_market_value of mco-2 u s that is not represented by the holdco a tracking shares held by dc subco a holdco p u s contributes to pco u s a portion of the debt that pco u s owes to holdco p u s in exchange for additional shares of pco u s stock holdco p u s liquidates holdco b u s transfers to holdco o u s all of the assets and liabilities received and assumed on the liquidation of holdco p u s in exchange for additional shares of holdco o u s stock and the assumption of such liabilities by holdco o u s plr-121795-01 xiv xv xvi xvii holdco b u s contributes the stock of qco u s to holdco o u s in exchange for additional shares of holdco o u s stock holdco o u s contributes the stock of qco u s to pco u s in exchange for additional shares of pco u s stock holdco m u s liquidates holdco b u s transfers the stock of mco-1 u s to holdco o u s in exchange for additional shares of holdco o u s stock xviii holdco o u s transfers the stock of mco-1 u s to oco u s in exchange for additional shares of oco u s stock xix holdco b u s liquidates distributing its remaining assets the stock of holdco o u s the stock of mco-2 u s the mco-2 u s note and a small amount of cash to holdco a as a result of these steps holdco a holds directly all of the outstanding shares of holdco o u s mco-2 u s and nco u s the mco-2 u s note and a small amount of cash xx holdco a distributes a portion of the shares of nco u s to dc subco a by means of a butterfly transaction the value of this portion equals the value of dc subco a’s holdings of holdco a tracking shares as a result of this transaction dc subco a owns none of the stock of holdco a xxi holdco a distributes the shares of mco-2 u s to dc subco a by means of a butterfly transaction as follows i ii holdco a transfers the stock of mco-2 u s to dc subco a in exchange for dc subco a special shares which are redeemable at any time for an amount equal to the aggregate fair_market_value of the mco-2 u s stock received therefor dc subco a redeems from holdco a all of the dc subco a special shares for an amount equal to the aggregate of the redemption amounts of the shares so redeemed in exchange for a demand note issued by dc subco a iii holdco a redeems from dc subco a all of the holdco a tracking shares held by dc subco a for an amount equal to the fair_market_value thereof in exchange for a demand note issued by holdco a the principal_amount of the note from holdco a to dc subco a resulting from this step equals the principal_amount of the note from dc subco a plr-121795-01 to holdco a resulting from the previous step iv the notes due to and from holdco a are set off against each other marked paid-in-full and canceled as a result of this transaction dc subco a owns all of the stock of mco-2 u s and none of the stock of holdco a step xxi may be referred to as the mco-2 u s spin-off xxii dc subco a acquires the mco-2 u s note for cash equal to its fair_market_value and dc subco a acquires the remaining shares of nco u s for cash equal to their fair_market_value following these steps dc subco a owns all of the stock of mco-2 u s and the mco-2 u s note dc subco a owns all of the stock of nco u s holdco a will remain in existence as a wholly owned subsidiary of dc holding the shares of holdco o u s xxiii the subs transfer all of the stock of aco to dc aco bco cco and dco liquidate finco-3 distributes cash and certain of its receivables from mco-1 u s to finco-2 finco-2 uses a portion of the distribution received in step xxiv to redeem its outstanding preferred shares held by holdco c finco-1 contributes some of the stock of finco-2 to a newly formed subsidiary foreign newco finco-2 distributes the stock of finco-3 to foreign newco by means of a butterfly transaction finco-1 distributes the stock of foreign newco and other_property to dc by means of a butterfly transaction xxiv xxv xxvi xxvii finco-1 distributes its stock in holdco c and other_property to dc subco a which distributes such stock to dc which distributes such stock to dc these distributions take the form of butterfly transactions xxviii dc contributes the stock of holdco c to dc which contributes the stock to dc subco a xxix dc contributes the stock of dc subco b to dc subco a xxx holdco c xco yco dc subco b dc subco d dc subco e dc subco g and dc subco l merge to form new holdco c xxxi new holdco c’s assets that are not related to busine sec_5 and additional cash are distributed from new holdco c to dc subco a distributed from dc subco a to dc and distributed from dc to dc dc contributes certain receivables from mco-1 u s down the chain to a country d company owned indirectly by dc subco a plr-121795-01 xxxii in accordance with applicable law dc subco a amalgamates with dc to form new dc xxxiii dc holdco transfers all of the stock of dc to foreign newco a newly formed country a corporation in exchange for stock of foreign newco as part of a butterfly transaction pursuant to this transaction foreign newco becomes a wholly owned subsidiary of dc xxxiv bco subco distributes its interest in the bco partnership by means of a butterfly transaction to dc which contributes the interest to new dc which may contribute such interest further down the chain xxxv dc subco a transfers busine sec_1a to vco-1 a newly formed province unlimited liability company in exchange for stock of vco-1 as part of a butterfly transaction pursuant to this transaction vco-1 becomes wholly owned by dc xxxvi dc transfers all of the stock of vco-1 to vco-2 a newly formed province unlimited liability company in exchange for stock of vco-2 as part of a butterfly transaction pursuant to this transaction vco-2 becomes wholly owned by dc xxxvii vco-1 and vco-2 amalgamate in accordance with country a corporate law to form new vco-2 xxxviii each of dc subco c dc subco h and dc subco i is continued as a xl province corporation and amalgamated with a newly formed sister company to form new vco-5 new vco-4 and new vco-3 respectively each of new vco-3 new vco-4 and new vco-5 is a province unlimited liability company xxxix dc holdco transfers all of the stock of dc that it owns to foreign newco a newly formed country a corporation in exchange for stock of foreign newco as part of a butterfly transaction pursuant to this transaction foreign newco becomes a wholly owned subsidiary of dc dc contributes to foreign newco which contributes to dc cash equal to the amount_paid by dc subco a to acquire the mco-2 u s note in step xxii above dc contributes to dc cash equal to the amount_paid by dc subco a to acquire the nco u s stock in step xxii above dc borrows an amount of money and distributes borrowed funds plus cash from operations to foreign newco and the dc minority shareholders as a dividend on the dc shares foreign newco distributes the funds to dc dc arranges for financing and uses a portion of such funds to make an interest bearing loan to dc dc repays the loan in full prior to the dc spin-off with the xliii xlii xli plr-121795-01 xliv proceeds of a distribution from dc the amount of this distribution will include i the amount_paid by dc subco a to acquire the mco-2 u s note in step xxii above and ii the amount_paid by dc subco a to acquire the nco u s stock in step xxii above new holdco c and subsidiaries arrange financing to repay existing intercompany debt owed to dc dc uses the funds received to repay existing debt external spin-offs following the facilitating transactions described above dc will own all of the stock of foreign newco which will in turn own all of the stock of dc all of the stock of foreign newco which will in turn own approximately x percent of the stock of dc all of the stock of dc and all of the stock of new dc dc will operate busine sec_1a directly foreign newco will operate busine sec_2b indirectly foreign newco will operate busine sec_3 indirectly dc will operate busine sec_4b directly and new dc will operate busine sec_5a directly the transactions to separate busine sec_1 busine sec_2 busine sec_3 busine sec_4 and busine sec_5 will be butterfly transactions they will occur pursuant to a plan of arrangement approved by at least two-thirds of the shareholders of dc voting together as one class and by the court and also approved at least as to certain steps by at least two-thirds of the shareholders of dc any such dc or dc shareholder will have the right to dissent from the transaction and be paid the fair value of such shareholder’s dc stock or dc stock as applicable under the plan of arrangement any such dissenting shareholder will be deemed to have transferred his dc or dc shares to dc or dc respectively and such shares will be deemed to have been canceled immediately prior to the effective date of the plan of arrangement xlv the external spin-off transactions will proceed as follows dc incorporates four new country a corporations holdco holdco holdco and holdco dc contributes all of the stock of foreign newco foreign newco dc and new dc to holdco holdco holdco and holdco respectively the consideration for each of these transfers is all of the stock of the transferee corporation and the assumption by the transferee corporation of dc’s existing obligations under employee stock_option and stock appreciation rights plans xlvi dc adopts a shareholder rights plan under which dc rights will be issued with respect to every newly issued share of dc common or special stock all references in the transaction steps below to dc common or special shares include the associated dc rights the dc rights are rights to purchase dc common_stock at a discount upon a triggering event xlvii dc recapitalizes and each dc common share is exchanged for a fraction of a plr-121795-01 new dc common share one dc tc special share one dc tc special share one dc tc special share and one dc tc special share each class of special shares is a class of dc stock which is redeemable at any time for an amount based on the aggregate fair_market_value of the stock of holdco holdco holdco or holdco respectively dc spin-off xlviii an officer of dc incorporates newco tc as a country a corporation newco tc is authorized to issue common shares convertible shares and special shares the special shares are redeemable at any time for a fixed redemption amount the dc officer receives one common share in exchange for a de_minimis amount of cash newco tc adopts a shareholder rights plan under which tc rights will be issued with respect to every newly issued share of newco tc common or convertible stock all references in the transaction steps below to newco tc common or convertible shares include the associated tc rights the tc rights are rights to purchase newco tc common_stock at a discount upon a triggering event newco tc acquires from the non-dissenting dc common shareholders all of the dc tc special shares in exchange for common and convertible shares of newco tc dc transfers to newco tc all of the stock of holdco in exchange for special shares of newco tc dc redeems all of the dc tc special shares held by newco tc in exchange for a demand note issued by dc newco tc redeems all of the newco tc special shares held by dc in exchange for a note issued by newco tc in each case the principal_amount of the note due to dc resulting from this step equals the principal_amount of the note due from dc resulting from the previous step the notes due to and from dc are set off against each other marked paid-in-full and canceled the newco tc convertible shares are converted into newco tc common shares newco tc holdco and foreign newco amalgamate immediately to form amalco tc a country a corporation owning all of the stock of dc the tc rights associated with the newco tc common shares remain associated with the amalco tc common shares following this amalgamation xlix l li lii liii liv lv lvi plr-121795-01 lvii lviii lix lx lxi lxii lxiii lxiv lxv lxvi dc spin-off an officer of dc incorporates newco tc as a country a corporation newco tc is authorized to issue common shares convertible shares and special shares the special shares are redeemable at any time for a fixed redemption amount the dc officer receives one common share in exchange for a de_minimis amount of cash newco tc adopts a shareholder rights plan under which tc rights will be issued with respect to every newly issued share of newco tc common or convertible stock all references in the transaction steps below to newco tc common or convertible shares include the associated tc rights the tc rights are rights to purchase newco tc common_stock at a discount upon a triggering event newco tc acquires from the non-dissenting dc common shareholders all of the dc tc special shares in exchange for common and convertible shares of newco tc dc transfers to newco tc all of the stock of holdco in exchange for special shares of newco tc newco tc acquires from the non-dissenting minority shareholders of dc all of their dc shares in exchange for common and convertible shares of newco tc newco tc contributes the dc stock received from the dc minority shareholders in the previous transaction step to holdco in exchange for additional shares of holdco stock and holdco contributes such stock to foreign newco in exchange for additional shares of foreign newco stock dc redeems all of the dc tc special shares held by newco tc in exchange for a demand note issued by dc newco tc redeems all of the newco tc special shares held by dc in exchange for a note issued by newco tc the principal_amount of the note due to dc resulting from this step equals the principal_amount of the note due from dc resulting from the previous step the notes due to and from dc are set off against each other marked paid-in-full and canceled the newco tc convertible shares are converted into newco tc common shares lxvii newco tc holdco and foreign newco amalgamate immediately to form amalco tc a country a corporation owning all of the stock of dc the tc plr-121795-01 rights associated with the newco tc common shares remain associated with the amalco tc common shares following this amalgamation dc spin-off lxviii an officer of dc incorporates newco tc as a country a corporation newco tc is authorized to issue common shares convertible shares and special shares the special shares are redeemable at any time for a fixed redemption amount the dc officer receives one common share in exchange for a de_minimis amount of cash newco tc adopts a shareholder rights plan under which tc rights will be issued with respect to every newly issued share of newco tc common or convertible stock all references in the transaction steps below to newco tc common or convertible shares include the associated tc rights the tc rights are rights to purchase newco tc common_stock at a discount upon a triggering event newco tc acquires from the non-dissenting dc common shareholders all of the dc tc special shares in exchange for common and convertible shares of newco tc dc transfers to newco tc all of the stock of holdco in exchange for special shares of newco tc lxix lxx lxxi lxxii dc redeems all of the dc tc special shares held by newco tc in exchange for a demand note issued by dc lxxiii newco tc redeems all of the newco tc special shares held by dc in exchange for a note issued by newco tc the principal_amount of the note due to dc resulting from this step equals the principal_amount of the note due from dc resulting from the previous step lxxiv the notes due to and from dc are set off against each other marked paid-in-full lxxv and canceled the newco tc convertible shares are converted into newco tc common shares lxxvi newco tc and holdco amalgamate immediately to form amalco tc a country a corporation owning all of the stock of dc the tc rights associated with the newco tc common shares remain associated with the amalco tc common shares following this amalgamation dc spin-off lxxvii an officer of dc incorporates newco tc as a country a corporation newco tc is authorized to issue common shares convertible shares and special plr-121795-01 shares the special shares are redeemable at any time for a fixed redemption amount the dc officer receives one common share in exchange for a de_minimis amount of cash lxxviii newco tc adopts a shareholder rights plan under which tc rights will be issued with respect to every newly issued share of newco tc common or convertible stock all references in the transaction steps below to newco tc common or convertible shares include the associated tc rights the tc rights are rights to purchase newco tc common_stock at a discount upon a triggering event lxxix newco tc acquires from the non-dissenting dc common shareholders all of the dc tc special shares in exchange for common and convertible shares of newco tc lxxx dc transfers to newco tc all of the stock of holdco in exchange for special shares of newco tc lxxxi dc redeems all of the dc tc special shares in exchange for a demand note issued by dc lxxxii newco tc redeems all of the newco tc special shares held by dc in exchange for a note issued by newco tc the principal_amount of the note due to dc resulting from this step equals the principal_amount of the note due from dc resulting from the previous step lxxxiii the notes due to and from dc are set off against each other marked paid-in-full and canceled lxxxiv the newco tc convertible shares are converted into newco tc common shares lxxxv newco tc and holdco are amalgamated immediately to form amalco tc which is continued as a province corporation owning all of the stock of new dc the tc rights associated with the newco tc common shares remain associated with the amalco tc common shares following this amalgamation fractional shares lxxxvi non-dissenting dc common shareholders will receive cash in lieu of any fractional shares of new dc common_stock amalco tc common_stock amalco tc common_stock amalco tc common_stock or amalco tc common_stock otherwise issuable to them all such fractional shares will be aggregated rounded up to the nearest whole number and issued to a country a_trust company on behalf of the non-dissenting dc common shareholders otherwise entitled thereto the trust company will sell such shares for cash in the public market and distribute a pro_rata share of such cash to each non-dissenting dc plr-121795-01 common shareholder dc preferred_stock lxxxvii pursuant to the terms of the plan of arraingment as approved by the dc shareholders and the court the dc preferred_stock will be redeemed for cash second round amalgamations lxxxviii amalco tc dc and dc subco a amalgamate on date to form new amalco tc a country a corporation the tc rights associated with the amalco tc common shares remain associated with the new amalco tc common shares following this amalgamation lxxxix amalco tc and dc amalgamate on date to form new amalco tc a country a corporation the tc rights associated with the amalco tc common shares remain associated with the new amalco tc common shares following this amalgamation amalco tc and new dc amalgamate on date to form new amalco tc a province corporation the tc rights associated with the amalco tc common shares remain associated with the new amalco tc common shares following this amalgamation xc representations a b a b c general representations none of the foreign_corporations participating in any of the transactions in this ruling and identified in the legend are passive foreign investment companies within the meaning of sec_1297 none of the foreign_corporations participating in any of the transactions in this ruling and identified in the legend are controlled_foreign_corporations within the meaning of sec_957 facilitating transactions representations holdco b u s nco u s holdco p u s pco u s holdco o u s oco u s mco-2 u s and holdco m u s are each a u s real_property holding corporation within the meaning of sec_897 usrphc qco u s and mco-1 u s are not usrphcs holdco a will comply with the filing_requirements of sec_1_897-5t of the income_tax regulations as modified by notice_89_57 1989_1_cb_698 with respect to the exchange of stock in step i the distribution by holdco b u s to holdco a of the stock of nco u s is a dividend for u s federal_income_tax purposes plr-121795-01 d e f g h i j a b c with respect to each foreign_corporation that is liquidated into a foreign_corporation parent the liquidating corporation will not distribute as part of its liquidation qualified_property as described in sec_1_367_e_-2 that is used by the liquidating corporation in the conduct_of_a_trade_or_business within the united_states at the time of the distribution or property that had ceased to be used by the liquidating corporation in the conduct of a u s trade_or_business within the year period ending on the date of the distribution and that would have been subject_to sec_864 had it been disposed of nco u s is a usrphc immediately after i the distribution of its stock by holdco b u s to holdco a ii the distribution of a portion of its stock by holdco a to dc subco a and iii the sale of the remainder of its stock by holdco a to dc subco a at the time of holdco b u s ’s liquidation holdco b u s ’s only assets will be the stock of holdco o u s and mco-2 u s both of which are usrphcs the mco- u s note and a small amount of cash or cash equivalents the redemptions by holdco b u s and holdco o u s of preferred shares held by yco are dividends for u s federal_income_tax purposes the butterfly transaction involving the transfer of nco u s to dc1 subco a does not qualify for tax-free treatment under sec_355 and will be treated as a taxable dividend of the nco u s stock the sale by holdco a of its shares in nco u s to dc1 subco a is a sale of stock of a usrphc and gain_or_loss if any recognized by holdco a on such sale is taken into account under sec_897 as if such gain_or_loss were effectively connected with a united_states trade_or_business carried on by holdco a during the taxable_year in which such sale occurs with respect to the holdco b u s liquidation no gain will result from the distribution of the mco-2 u s note from holdco b u s to holdco a because the adjusted tax basis that holdco b u s will have in the note will equal its fair_market_value mco-2 u s spin-off representations the tracking shares of holdco a constitute stock of holdco a for federal tax purposes the fair_market_value of the mco-2 u s stock to be received by dc subco a in the mco-2 u s spin-off will be approximately equal to the fair_market_value of the holdco a tracking shares surrendered by dc subco a in exchange therefor no part of the consideration to be distributed by holdco a in the mco-2 u s spin-off will be received by a shareholder as a creditor employee or in any plr-121795-01 d e f g h i j k l m n capacity other than that of a shareholder of the corporation immediately after the mco-2 u s spin-off the gross assets of busine sec_2a conducted by mco-2 u s will have a fair_market_value equal to at least five percent of the total fair_market_value of mco-2 u s ’s gross assets the five years of financial information submitted on behalf of mco-2 u s is representative of mco-2 u s ’s present operation and with regard to mco-2 u s there have been no substantial operational changes since the date of the last financial statements submitted immediately after the mco-2 u s spin-off at least ninety percent of the fair_market_value of the gross assets of holdco a will consist of the stock and securities of holdco o u s immediately after the mco-2 u s spin-off at least ninety percent of the fair_market_value of the gross assets of holdco o u s will consist of the stock and securities of oco u s and pco u s controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the mco-2 u s spin-off the gross assets of busine sec_4a conducted by oco u s and pco u s will have a fair_market_value equal to at least five percent of the total fair_market_value of oco u s ’s and pco u s ’s gross assets respectively the five years of financial information submitted on behalf of oco u s and pco u s is representative of oco u s ’s and pco u s ’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the mco-2 u s spin-off mco-2 u s will continue the active_conduct of its business independently and with its separate employees following the mco-2 u s spin-off oco u s and pco u s will each continue the active_conduct of its business independently and with its separate employees the mco-2 u s spin-off is being undertaken for the business_purpose described above the mco-2 u s spin-off is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by dc subco a to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of mco-2 u s after the mco-2 u s spin-off there is no plan or intention by holdco a or mco-2 u s directly or through any subsidiary_corporation to purchase any of such corporation’s outstanding_stock plr-121795-01 after the mco-2 u s spin-off there is no plan or intention to liquidate either holdco a or mco-2 u s to merge holdco a or mco-2 u s with any other corporation or to sell or otherwise dispose_of the assets of either holdco a or mco-2 u s after the mco-2 u s spin-off except in the ordinary course of business the mco-2 u s spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either holdco a or mco-2 u s or stock possessing percent or more of the total value of all classes of stock of either holdco a or mco-2 u s other than the mco-2 u s note no intercorporate debt will exist between holdco a and mco-2 u s at the time of or subsequent to the mco-2 u s spin-off payments made in connection with all continuing transactions if any between holdco a and mco-2 u s and their respective subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the basis of the mco-2 u s stock distributed in the mco-2 u s spin-off in the hands of dc subco a will be equal to or less than the basis of the mco-2 u s common_stock in the hands of holdco a immediately before the mco-2 u s spin-off mco-2 u s will have been a usrphc during the five-year period ending on the date of the mco-2 u s spin-off and mco-2 u s will be a usrphc immediately after the mco-2 u s spin-off holdco a will not have been a controlled_foreign_corporation as defined in sec_957 cfc during the five-year period ending on the date of the mco-2 u s spin-off and will not be a cfc immediately after the mco-2 u s spin-off holdco a will not be a passive_foreign_investment_company as defined in sec_1297 pfic on the date of the mco-2 u s spin-off or immediately after the mco-2 u s spin-off external spin-offs representations applicable to all of the external spin-offs immediately after the external spin-offs the gross assets of busine sec_1a conducted by dc through a disregarded_entity will have a fair_market_value equal to at least five percent of the total fair_market_value of dc’s gross assets the five years of financial information submitted on behalf of dc is representative o p q r s t u v a b plr-121795-01 of the present operation of busine sec_1a and with regard to busine sec_1a there have been no substantial operational changes since the date of the last financial statements submitted following the external spin-offs dc will continue the active_conduct of its business independently and with its separate employees and employees of dc subco a the management of dc to its best knowledge is not aware of any plan or intention on the part of any particular shareholder or security holder of dc to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of dc amalco tc amalco tc amalco tc or amalco tc after the transaction except for accounts_receivable arising in the ordinary course of business from the continuing transactions described herein and the dc tax obligation no intercorporate debt will exist between dc and any of newco tc amalco tc newco tc amalco tc newco tc amalco tc newco tc or amalco tc at the time of or subsequent to the external spin-offs dc neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction each of dc amalco tc amalco tc amalco tc and amalco tc will use the accrual_method of accounting dc does not join in the filing of a consolidated u s federal_income_tax return payments made in connection with all continuing transactions if any between dc amalco tc amalco tc amalco tc and amalco tc and their respective subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length there is no plan or intention to liquidate dc to merge dc with any other corporation or to sell or otherwise dispose_of the assets of dc after the transaction except i assets sold in the ordinary course of business ii insignificant assets not used in busine sec_1 or busine sec_1a iii roughly dollar_figurez of undeveloped real_estate in country a the proceeds of which will be reinvested in busine sec_1 there is no plan or intention by dc directly or through any subsidiary_corporation to purchase any of dc's outstanding_stock after the external spin-offs other than possibly through stock purchases meeting the requirements of sec_4 b of revproc_96_30 none of dc newco tc amalco tc newco tc amalco tc newco tc amalco tc newco tc or amalco tc is an investment_company as c d e f g h i j k l plr-121795-01 m n o p q r defined in sec_368 and iv the payment of cash in lieu of fractional shares of new dc common_stock will be solely for the purpose of avoiding the expense and inconvenience to dc of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of new dc common_stock will not exceed one percent of the total value of new dc common_stock that will be issued to non-dissenting dc common shareholders the fractional share interests of each non-dissenting dc common shareholder will be aggregated with respect to the exchange of dc common shares for new dc common shares and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of new dc common_stock in such exchange the dc rights associated with new dc common_stock cannot be separately traded and are not divisible from the new dc common_stock before certain triggering events occur before the occurrence of these events such dc rights may be redeemed by dc at the time of the external spin-offs the likelihood that such dc rights will be exercised will be both remote and uncertain prior to the occurence of a triggering event the dc rights tc rights tc rights tc rights and tc rights are substantially identical to the rights described in revrul_90_11 1990_1_cb_10 in particular the dc rights tc rights tc rights tc rights and tc rights grant the holder the right to purchase common_stock of the respective issuing_corporation at a discount upon the occurence of a triggering event i the total adjusted bases and the fair_market_value of the assets transferred or deemed transferred under rulings through by dc to amalco tc amalco tc amalco tc or amalco tc each equals or exceeds the sum of the liabilities assumed by the transferee corporation as determined under sec_357 and ii the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred immediately before the termination of the holdo b u s consolidiated group on account of the liquidation of holdco b u s items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further excess loss accounts if any within the holdco b u s affiliated_group will be included in income immediately before the distribution neither dc nor any of the respective amalco newco or holdco corporations dc new dc dc foreign newco dc dc subco a foreign newco or dc will have been plr-121795-01 a usrphc at any time during the five-year period ending on the date of the respective external spin-off and none will be a usrphc immediately after the external spin-offs a cfc at any time during the five-year period ending on the date of the respective external spin-off and none will be a cfc immediately after the external spin-offs and a pfic on the date of the respective external spin-off or immediately after the external spin-offs except for dc holdco no individual or entity beneficially owns five percent or more of the outstanding dc common shares each u_s_person that owns dc stock will own less than percent applying the attribution_rules of sec_318 as modified by sec_958 of both the total voting power and total value of the stock of either newco tc if such corporation were not disregarded for federal_income_tax purposes or amalco tc dc is the sole owner of new vco-2 new vco-2 was or will be organized under section c of the act under the organizational documents of new vco-2 the liability of dc is unlimited within the meaning of sec_301_7701-3 no election has been or will be filed under sec_301_7701-3 for new vco-2 to be treated as an association dc spin-off representations no part of the consideration to be distributed by dc in the dc spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the dc spin-off at least ninety percent of the fair_market_value of the gross assets of amalco tc will consist of stock_or_securities of dc a controlled_corporation immediately after the dc spin-off at least ninety percent of the gross assets of dc will consist of stock_or_securities of dc subco a a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the dc spin-off the gross assets of busine sec_2b conducted by dc subco a will have a fair_market_value equal to at least five percent of the total fair_market_value of dc subco a’s gross assets the five years of financial information submitted on behalf of dc subco a is representative of the present operation of dc subco a and with regard to dc subco a there have been no substantial operational changes since the date of s t u v a b c d plr-121795-01 e f g h i j a b the last financial statements submitted following the dc spin-off dc subco a will continue the active_conduct of its business independently and with its separate employees the dc spin-off is being undertaken for the business_purpose described above the dc spin-off is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by amalco tc directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the dc spin-off other than possibly through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for the proposed amalgamation described in step lxxxviii there is no plan or intention to liquidate amalco tc to merge amalco tc with any other corporation or to sell or otherwise dispose_of the assets of amalco tc after the dc spin-off except in the ordinary course of business the payment of cash in lieu of fractional shares of amalco tc stock will be solely for the purpose of avoiding the expense and inconvenience to dc of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of amalco tc stock will not exceed one percent of the total consideration that will be issued in the dc spin-off to non-dissenting dc common shareholders the fractional share interests of each non-dissenting dc common shareholder will be aggregated with respect to the dc spin-off and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of amalco tc stock in the dc spin-off the tc rights associated with amalco tc stock cannot be separately traded and are not divisible from the amalco tc stock before certain triggering events occur before the occurrence of these events such tc rights may be redeemed by amalco tc at the time of the dc spin-off the likelihood that such tc rights will be exercised will be both remote and uncertain dc spin-off representations no part of the consideration to be distributed by dc in the dc spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the dc spin-off at least ninety percent of the fair_market_value of the gross assets of amalco tc will consist of stock_or_securities of dc a controlled_corporation that is engaged in the active_conduct of a trade or plr-121795-01 c d e f g h i j business as defined in sec_355 immediately after the dc spin-off the gross assets of busine sec_3 conducted by dc will have a fair_market_value equal to at least five percent of the total fair_market_value of dc 3’s gross assets the five years of financial information submitted on behalf of dc is representative of dc 3’s present operation and with regard to dc there have been no substantial operational changes since the date of the last financial statements submitted following the dc spin-off dc will continue the active_conduct of its business independently and with its separate employees the dc spin-off is being undertaken for the business_purpose described above the dc spin-off is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by amalco tc directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the dc spin-off other than possibly through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for the proposed amalgamation described in step lxxxix there is no plan or intention to liquidate amalco tc to merge amalco tc with any other corporation or to sell or otherwise dispose_of the assets of amalco tc after the dc spin-off except in the ordinary course of business the payment of cash in lieu of fractional shares of amalco tc stock will be solely for the purpose of avoiding the expense and inconvenience to dc of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of amalco tc stock will not exceed one percent of the total consideration that will be issued in the dc spin-off to non-dissenting dc common shareholders the fractional share interests of each non-dissenting dc common shareholder will be aggregated with respect to the dc spin-off and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of amalco tc stock in the dc spin-off the tc rights associated with amalco tc stock cannot be separately traded and are not divisible from the amalco tc stock before certain triggering events occur before the occurrence of these events such tc rights may be redeemed by amalco tc at the time of the dc spin-off the likelihood that such tc rights will be exercised will be both remote and uncertain plr-121795-01 k l m a b c d e f dc will borrow the funds distributed in step xlii from unrelated lenders based solely on its own borrowing capacity such borrowing will not be funded supported or facilitated by any contribution to or credit support or enhancement of dc by any other party the dc tax obligation will not constitute stock_or_securities no election has been or will be filed under sec_301_7701-3 for the dc partnership to be treated as an association representations with respect to the deemed exchange by dc and the non- dissenting minority dc shareholders of dc stock for amalco tc stock for the purpose of determining the tax treatment of the minority shareholders on the deemed exchange no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferors for the debt none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house the transferors will not retain any rights in the property transferred to the transferee the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred g the adjusted_basis and the fair_market_value of the assets to be transferred by the transferors to the transferee will in each instance be equal to or exceed the plr-121795-01 sum of the liabilities to be assumed by the transferee as determined under sec_357 the liabilities of the transferors to be assumed by the transferee as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred except for the dc tax obligation there is no indebtedness between the transferee and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction other than possibly through stock purchases of transferee stock meeting the requirements of sec_4 b of revproc_96_30 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferors will be in control of the transferee within the meaning of sec_368 each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee the transferee or its successor in the proposed amalgamation described in transaction step lxxxix will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by the transferee or its successor in the proposed amalgamation described in transaction step lxxxix to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction h i j k l m n o p q plr-121795-01 r s t a b c d e f g the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor the transferee will not be a personal_service_corporation within the meaning of sec_269a dc spin-off representations no part of the consideration to be distributed by dc in the dc spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the dc spin-off at least ninety percent of the fair_market_value of the gross assets of amalco tc will consist of stock_or_securities of dc a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the dc spin-off the gross assets of busine sec_4b conducted by dc will have a fair_market_value equal to at least five percent of the total fair_market_value of dc 4’s gross assets the five years of financial information submitted on behalf of dc is representative of the present operation of busine sec_4b and with regard to busine sec_4b there have been no substantial operational changes since the date of the last financial statements submitted following the dc spin-off dc will continue the active_conduct of its business independently and with its separate employees the dc spin-off is being undertaken for the business_purpose described above the dc spin-off is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by amalco tc directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the dc spin-off other than possibly through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate amalco tc to merge amalco tc with plr-121795-01 any other corporation or to sell or otherwise dispose_of the assets of amalco tc after the dc spin-off except in the ordinary course of business the payment of cash in lieu of fractional shares of amalco tc stock will be solely for the purpose of avoiding the expense and inconvenience to dc of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of amalco tc stock will not exceed one percent of the total consideration that will be issued in the dc spin-off to non-dissenting dc common shareholders the fractional share interests of each non-dissenting dc common shareholder will be aggregated with respect to the dc spin-off and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of amalco tc stock in the dc spin-off the tc rights associated with amalco tc stock cannot be separately traded and are not divisible from the amalco tc stock before certain triggering events occur before the occurrence of these events such tc rights may be redeemed by amalco tc at the time of the dc spin-off the likelihood that such tc rights will be exercised will be both remote and uncertain dc spin-off representations no part of the consideration to be distributed by dc in the dc spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the dc spin-off at least ninety percent of the fair_market_value of the gross assets of amalco tc will consist of stock_or_securities of new dc a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the dc spin-off the gross assets of busine sec_5a conducted by new dc through disregarded entities will have a fair_market_value equal to at least five percent of the total fair_market_value of new dc 5’s gross assets the five years of financial information submitted on behalf of new dc is representative of the present operation of busine sec_5a and with regard to busine sec_5a there have been no substantial operational changes since the date of the last financial statements submitted following the dc spin-off new dc will continue the active_conduct of its business independently and with its separate employees i j a b c d e plr-121795-01 f g h i j k l m the dc spin-off is being undertaken for the business_purpose described above the dc spin-off is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by amalco tc directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the dc spin-off other than possibly through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for the proposed amalgamation described in step xc there is no plan or intention to liquidate amalco tc to merge amalco tc with any other corporation or to sell or otherwise dispose_of the assets of amalco tc after the dc spin-off except in the ordinary course of business the payment of cash in lieu of fractional shares of amalco tc stock will be solely for the purpose of avoiding the expense and inconvenience to dc of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of amalco tc stock will not exceed one percent of the total consideration that will be issued in the dc spin-off to non-dissenting dc common shareholders the fractional share interests of each non-dissenting dc common shareholder will be aggregated with respect to the dc spin-off and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of amalco tc stock in the dc spin-off the tc rights associated with amalco tc stock cannot be separately traded and are not divisible from the amalco tc stock before certain triggering events occur before the occurrence of these events such tc rights may be redeemed by amalco tc at the time of the dc spin-off the likelihood that such tc rights will be exercised will be both remote and uncertain new dc will be the sole owner of dc subco c and dc subco c will be the sole owner of dc subco h and dc subco i immediately prior to the date each of these corporations amalgamates with a newly formed sister company in step xxxviii new dc will be the sole owner of new vco-5 and new vco-5 will be the sole owner of new vco-3 and new vco-4 following such amalgamations dc subco c dc subco h and dc subco i each will be classified as a corporation under sec_301_7701-2 immediately prior to the date of such amalgamations plr-121795-01 n o each of new vco-3 new vco-4 and new vco-5 will be organized under section c of the act under their organizational documents the liability of their respective owners is unlimited within the meaning of sec_301_7701-3 no election has been or will be filed under sec_301_7701-3 for any of new vco-3 new vco-4 or new vco-5 to be treated as an association second round amalgamations representations amalgamation of amalco tc dc and dc subco a a b the fair_market_value of the new amalco tc stock and other consideration to be received by each shareholder of amalco tc will be approximately equal to the fair_market_value of the stock of amalco tc to be surrendered in the exchange there is no plan or intention for new amalco tc the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to new amalco tc to acquire during the five year period beginning on the date of the proposed transaction with consideration other than new amalco tc stock new amalco tc stock furnished in exchange for a proprietary interest in amalco tc dc or dc subco a in the proposed transaction either directly or through any transaction agreement or arrangement with any other person other than through possible stock repurchases meeting the requirements of sec_4 b of revproc_96_30 prior to the amalgamation no shareholder of amalco tc dc or dc subco a received consideration either in a redemption of the stock of amalco tc dc or dc subco a or in a distribution with respect to the stock of amalco tc dc or dc subco a that is treated as other_property or money received in the exchange for purposes of sec_356 or would be so treated if such shareholder had received stock of new amalco tc in exchange for stock owned by such shareholder in amalco tc dc or dc subco a except for the stock repurchases described in dc spin- off representation g above the aggregate value of the acquisitions redemptions and distributions discussed in this paragraph will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in amalco tc dc or dc subco a on the effective date of the amalgamation c new amalco tc will hold at least ninety percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by amalco tc dc and dc subco a immediately prior to the amalgamation for purposes of this representation amounts paid to dissenters plr-121795-01 amounts paid_by to shareholders who receive cash or other_property amounts used by amalco tc dc and dc subco a to pay their reorganization expenses and all redemptions and distributions except for regular normal dividends made by amalco tc dc and dc subco a immediately preceding the transfer will be included as assets of amalco tc dc and dc subco a held immediately prior to the transaction after the transaction the shareholders of amalco tc will be in control of new amalco tc within the meaning of sec_368 new amalco tc has no plan or intention to sell or otherwise dispose_of the assets of amalco tc dc or dc subco a acquired in the amalgamation except for dispositions made in the ordinary course of business the liabilities of amalco tc dc and dc subco a to be assumed by new amalco tc as determined under sec_357 were incurred by amalco tc dc and dc subco a in the ordinary course of their respective businesses and are associated with the assets transferred following the amalgamation new amalco tc will continue the historic_business of amalco tc dc and dc subco a at the time of the amalgamation new amalco tc will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in new amalco tc that if exercised or converted would affect amalco tc shareholders’ retention of control of new amalco tc as defined in sec_368 new amalco tc amalco tc dc dc subco a and the shareholders of amalco tc will pay their respective expenses if any incurred in connection with the amalgamation there is no intercorporate indebtedness between any of new amalco tc amalco tc dc and dc subco a that was issued acquired or will be settled at a discount none of new amalco tc amalco tc dc or dc subco a is or at the time of the amalgamation will be an investment_company as defined by sec_368 and iv the adjusted_basis and the fair_market_value of the assets that will be transferred to new amalco tc by amalco tc dc and dc subco a will equal or exceed the sum of the liabilities of amalco tc dc and dc subco a d e f g h i j k l plr-121795-01 assumed by new amalco tc as determined under sec_357 on the date of the transfer m neither amalco tc dc nor dc subco a is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 a b amalgamation of amalco tc and dc the fair_market_value of the new amalco tc stock and other consideration to be received by each shareholder of amalco tc will be approximately equal to the fair_market_value of the stock of amalco tc to be surrendered in the exchange there is no plan or intention for new amalco tc the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to new amalco tc to acquire during the five year period beginning on the date of the proposed transaction with consideration other than new amalco tc stock new amalco tc stock furnished in exchange for a proprietary interest in amalco tc or dc in the proposed transaction either directly or through any transaction agreement or arrangement with any other person other than through possible stock repurchases meeting the requirements of sec_4 b of revproc_96_30 prior to the amalgamation no shareholder of amalco tc or dc received consideration either in a redemption of the stock of amalco tc or dc or in a distribution with respect to the stock of amalco tc or dc that is treated as other_property or money received in the exchange for purposes of sec_356 or would be so treated if such shareholder had received stock of new amalco tc in exchange for stock owned by such shareholder in amalco tc or dc except for i the stock repurchases described in dc spin-off representation g above and ii certain open-market repurchases of the stock of dc prior to the dc spin-off pursuant to an issuer repurchase plan the aggregate value of the acquisitions redemptions and distributions discussed in this paragraph will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in amalco tc or dc on the effective date of the amalgamation c new amalco tc will hold at least ninety percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by amalco tc and dc immediately prior to the amalgamation for purposes of this representation amounts paid_by amalco tc to dissenters amounts paid_by amalco tc to shareholders who receive cash or other_property amounts used by amalco tc and dc to pay their reorganization expenses and all redemptions and distributions except for regular normal plr-121795-01 dividends made by amalco tc and dc immediately preceding the transfer will be included as assets of amalco tc and dc held immediately prior to the transaction after the transaction the shareholders of amalco tc will be in control of new amalco tc within the meaning of sec_368 new amalco tc has no plan or intention to sell or otherwise dispose_of the assets of amalco tc or dc acquired in the amalgamation except for dispositions made in the ordinary course of business the liabilities of amalco tc and dc to be assumed by new amalco tc as determined under sec_357 were incurred by amalco tc and dc in the ordinary course of their respective businesses and are associated with the assets transferred following the amalgamation new amalco tc will continue the historic_business of amalco tc and dc at the time of the amalgamation new amalco tc will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in new amalco tc that if exercised or converted would affect amalco tc shareholders’ retention of control of new amalco tc as defined in sec_368 new amalco tc amalco tc dc and the shareholders of amalco tc will pay their respective expenses if any incurred in connection with the amalgamation there is no intercorporate indebtedness between any of new amalco tc amalco tc and dc that was issued acquired or will be settled at a discount none of new amalco tc amalco tc or dc is or at the time of the amalgamation will be an investment_company as defined by sec_368 and iv the adjusted_basis and the fair_market_value of the assets that will be transferred to new amalco tc by amalco tc and dc will equal or exceed the sum of the liabilities of amalco tc and dc assumed by new amalco tc as determined under sec_357 on the date of the transfer d e f g h i j k l m neither amalco tc nor dc is under the jurisdiction of a court in a title or plr-121795-01 similar case within the meaning of sec_368 amalgamation of amalco tc and new dc a b c the fair_market_value of the new amalco tc stock and other consideration to be received by each shareholder of amalco tc will be approximately equal to the fair_market_value of the stock of amalco tc to be surrendered in the exchange there is no plan or intention for new amalco tc the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to new amalco tc to acquire during the five year period beginning on the date of the proposed transaction with consideration other than new amalco tc stock new amalco tc stock furnished in exchange for a proprietary interest in amalco tc or new dc in the proposed transaction either directly or through any transaction agreement or arrangement with any other person other than through possible stock repurchases meeting the requirements of sec_4 b of revproc_96_30 prior to the amalgamation no shareholder of amalco tc or new dc received consideration either in a redemption of the stock of amalco tc or new dc or in a distribution with respect to the stock of amalco tc or new dc that is treated as other_property or money received in the exchange for purposes of sec_356 or would be so treated if such shareholder had received stock of new amalco tc in exchange for stock owned by such shareholder in amalco tc or new dc except for the stock repurchases described in dc spin-off representation g above the aggregate value of the acquisitions redemptions and distributions discussed in this paragraph will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in amalco tc or new dc on the effective date of the amalgamation new amalco tc will hold at least ninety percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by amalco tc and new dc immediately prior to the amalgamation for purposes of this representation amounts paid_by amalco tc to dissenters amounts paid_by amalco tc to shareholders who receive cash or other_property amounts used by amalco tc and new dc to pay their reorganization expenses and all redemptions and distributions except for regular normal dividends made by amalco tc and new dc immediately preceding the transfer will be included as assets of amalco tc and new dc held immediately prior to the transaction d after the transaction the shareholders of amalco tc will be in control of new plr-121795-01 e f g h i j k l amalco tc within the meaning of sec_368 new amalco tc has no plan or intention to sell or otherwise dispose_of the assets of amalco tc or new dc acquired in the amalgamation except for dispositions made in the ordinary course of business the liabilities of amalco tc and new dc to be assumed by new amalco tc as determined under sec_357 were incurred by amalco tc and new dc in the ordinary course of their respective businesses and are associated with the assets transferred following the amalgamation new amalco tc will continue the historic_business of amalco tc and new dc at the time of the amalgamation new amalco tc will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in new amalco tc that if exercised or converted would affect amalco tc shareholders’ retention of control of new amalco tc as defined in sec_368 new amalco tc amalco tc new dc and the shareholders of amalco tc will pay their respective expenses if any incurred in connection with the amalgamation there is no intercorporate indebtedness between any of new amalco tc amalco tc and new dc that was issued acquired or will be settled at a discount none of new amalco tc amalco tc or new dc is or at the time of the amalgamation will be an investment_company as defined by sec_368 and iv the adjusted_basis and the fair_market_value of the assets that will be transferred to new amalco tc by amalco tc and new dc will equal or exceed the sum of the liabilities of amalco tc and new dc assumed by new amalco tc as determined under sec_357 on the date of the transfer m neither amalco tc nor new dc is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth plr-121795-01 above we rule as follows for federal_income_tax purposes the transfers and exchanges described in step xxi above will be treated as if holdco a had distributed all of the stock of mco-2 u s in exchange for the holdco a tracking_stock held by dc subco a rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_73_427 1973_2_cb_301 revrul_67_448 c b for federal_income_tax purposes the transfers and exchanges described above in steps xlviii through lvi in step xlv to the extent pertaining to holdco and in step xlvii to the extent pertaining to dc tc special shares and associated dc rights will be treated as if dc had i transferred to a newly-formed corporation amalco tc all of the stock of dc in exchange for all of the stock of amalco tc associated tc rights and the assumption of employee plan liabilities and ii distributed all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders the transitory existence of foreign newco will be disregarded for federal_income_tax purposes dc’s transfer to amalco tc of all of the stock of dc in exchange for all of the stock of amalco tc associated tc rights and the assumption of employee plan liabilities followed by the distribution of all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders shall be treated as a reorganization within the meaning of sec_368 dc and amalco tc will each be a_party_to_a_reorganization within the meaning of sec_368 rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_73_427 1973_2_cb_301 revrul_67_448 c b for federal_income_tax purposes the transfers and exchanges described above in steps lvii through lxvii in step xlv to the extent pertaining to holdco and in step xlvii to the extent pertaining to the dc tc special shares and associated dc rights will be treated as if i dc and the non-dissenting minority dc shareholders had transferred to a newly-formed corporation amalco tc all of the stock of dc in exchange for all of the stock of amalco tc associated tc rights and assumption of employee plan liabilities and ii dc had distributed all of the stock of amalco tc and associated tc rights held by it to non-dissenting dc common shareholders the transitory existence of foreign newco will be disregarded for federal_income_tax purposes dc's transfer to amalco tc of all of the stock of dc in exchange for stock of amalco tc associated tc rights and the assumption of employee plan liabilities followed by the distribution of all of the stock of amalco tc and associated tc rights received by dc to non-dissenting dc common shareholders shall be treated as a reorganization within the meaning of sec_368 dc and amalco tc will each be a_party_to_a_reorganization within the meaning of sec_368 rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_73_427 1973_2_cb_301 revrul_67_448 c b plr-121795-01 for federal_income_tax purposes the transfers and exchanges described above in steps lxviii through lxxvi in step xlv to the extent pertaining to holdco and in step xlvii to the extent pertaining to the dc tc special shares and associated dc rights will be treated as if dc had i transferred to a newly-formed corporation amalco tc all of the stock of dc in exchange for all of the stock of amalco tc associated tc rights and assumption of employee plan liabilities and ii distributed all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders dc’s transfer to amalco tc of all of the stock of dc in exchange for all of the stock of amalco tc associated tc rights and the assumption of employee plan liabilities followed by the distribution of all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders shall be treated as a reorganization within the meaning of sec_368 dc and amalco tc will each be a_party_to_a_reorganization within the meaning of sec_368 rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_73_427 1973_2_cb_301 revrul_67_448 c b for federal_income_tax purposes the transfers and exchanges described above in steps lxxvii through lxxxv in step xlv to the extent pertaining to holdco and in step xlvii to the extent pertaining to the dc tc special shares and associated dc rights will be treated as if dc had i transferred to a newly-formed corporation amalco tc all of the stock of new dc in exchange for all of the stock of amalco tc associated tc rights and assumption of employee plan liabilities and ii distributed all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders dc's transfer to amalco tc of all of the stock of new dc in exchange for all of the stock of amalco tc associated tc rights and the assumption of employee plan liabilities followed by the distribution of all of the stock of amalco tc and associated tc rights to non-dissenting dc common shareholders shall be treated as a reorganization within the meaning of sec_368 dc and amalco tc will each be a_party_to_a_reorganization within the meaning of sec_368 rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_73_427 1973_2_cb_301 revrul_67_448 c b provided that the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 are met holdco a will recognize no gain_or_loss on its distribution in the mco-2 u s spin-off of all of the common_stock of mco-2 u s in exchange for the holdco a tracking_stock held by dc subco a sec_355 sec_897 sec_1_897-5t of the income_tax regulations the basis of the stock of mco-2 u s in the hands of dc subco a will equal dc subco a's basis in the tracking_stock of holdco a exchanged therefor in the mco-2 u s spin-off sec_358 sec_1_897-5t plr-121795-01 the holding_period of the stock of mco-2 u s distributed to dc subco a in the mco-2 u s spin-off will include the holding_period of the tracking_stock of holdco a exchanged therefor provided that dc subco a holds the tracking_stock of holdco a as a capital_asset on the date of the mco-2 u s spin-off sec_1223 no gain_or_loss will be recognized by and no amount shall be included in the income of non-dissenting dc common shareholders on receipt of amalco tc stock in the dc spin-off sec_355 the holding_period of the amalco tc stock including any fractional share deemed distributed under ruling below received by each non-dissenting dc common shareholder in the dc spin-off will include the holding_period of the dc stock on which the distribution is made provided that the dc stock is held as a capital_asset on the date of the dc spin-off sec_1223 provided that at the time of the dc spin-off the tc rights remain contingent non-exercisable and subject_to redemption the receipt of tc rights by a non- dissenting dc common shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul c b no gain_or_loss will be recognized by and no amount shall be included in the income of non-dissenting dc common shareholders on receipt of amalco tc common_stock in the dc spin-off sec_355 the holding_period of the amalco tc stock including any fractional share deemed distributed under ruling below received by each non-dissenting dc common shareholder in the dc spin-off will include the holding_period of the dc stock on which the distribution is made provided that the dc common_stock is held as a capital_asset on the date of the dc spin-off sec_1223 provided that at the time of the dc spin-off the tc rights remain contingent non-exercisable and subject_to redemption the receipt of tc rights by a non- dissenting dc common shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul c b no gain_or_loss will be recognized by and no amount shall be included in the income of non-dissenting dc common shareholders on receipt of amalco tc stock in the dc spin-off sec_355 plr-121795-01 the holding_period of the amalco tc stock including any fractional share deemed distributed under ruling below received by each non-dissenting dc common shareholder in the dc spin-off will include the holding_period of the dc stock on which the distribution is made provided that the dc stock is held as a capital_asset on the date of the dc spin-off sec_1223 provided that at the time of the dc spin-off the tc rights remain contingent non-exercisable and subject_to redemption the receipt of tc rights by a non- dissenting dc common shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul c b no gain_or_loss will be recognized by and no amount shall be included in the income of non-dissenting dc common shareholders on receipt of amalco tc stock in the dc spin-off sec_355 the holding_period of the amalco tc stock including any fractional share deemed distributed under ruling below received by each non-dissenting dc common shareholder in the dc spin-off will include the holding_period of the dc stock on which the distribution is made provided that the dc stock is held as a capital_asset on the date of the dc spin-off sec_1223 provided that at the time of the dc spin-off the tc rights remain contingent non-exercisable and subject_to redemption the receipt of tc rights by a non- dissenting dc common shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul c b no gain_or_loss will be recognized by non-dissenting dc common shareholders on the exchange of dc common_stock for new dc common_stock described in step xlvii above sec_1036 the holding_period of the new dc common_stock received in such exchange will include the holding_period of the dc common_stock exchanged provided that the dc common_stock is held as a capital_asset on the date of the exchange sec_1223 provided that at the time of the exchange described in step xlvii above the dc rights remain contingent non-exercisable and subject_to redemption the receipt of dc rights by a non-dissenting dc common shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul plr-121795-01 c b the aggregate basis of the new dc common_stock amalco tc stock amalco tc stock amalco tc stock and amalco tc stock including any fractional shares deemed received under ruling below in the hands of each non-dissenting dc common shareholder immediately after the external spin-offs will equal the aggregate basis of the dc common_stock held by that shareholder immediately before the external spin-offs allocated in proportion to the fair market values of each sec_358 b and c sec_1_358-2 no gain_or_loss will be recognized by and no amount shall be included in the income of non-dissenting minority dc shareholders on the exchange of dc stock for amalco tc stock sec_351 revrul_77_11 c b the holding_period of the amalco tc stock received by each non-dissenting dc minority shareholder in exchange for dc stock will include the holding_period of the dc stock exchanged provided that the dc stock is held as a capital_asset on the date of the exchange sec_1223 the basis of the amalco tc stock received by each non-dissenting minority dc shareholder in exchange for dc stock will equal the basis of the dc stock exchanged therefor sec_358 provided that at the time of the exchange described in step xlvii and ruling above the tc rights remain contingent non-exercisable and subject_to redemption the receipt of tc rights by a non-dissenting minority dc shareholder will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income or gain by such shareholder rev_rul c b to the extent a non-dissenting dc common shareholder receives cash in lieu of a fractional share in dc amalco tc amalco tc amalco tc or amalco tc the shareholder will be deemed to have received such fractional share and exchanged it for such cash and will recognize gain_or_loss measured by the difference between the cash received and the basis of such fractional share as determined under ruling above such gain_or_loss will be capital_gain or loss if the dc stock is held as a capital_asset on the date of the exchange sec_1001 no gain_or_loss will be recognized by the holders of the stock of amalco tc on the exchange of such stock for new amalco tc stock pursuant to the amalgamation described in step lxxxviii above sec_354 the holding_period of the new amalco tc stock received by holders of amalco plr-121795-01 tc stock in such exchange will include the holding_period of the amalco tc stock exchanged provided that the amalco tc stock is held as a capital_asset on the date of the exchange sec_1223 the basis of the new amalco tc stock received by each holder of amalco tc stock in such exchange will equal the basis of the amalco tc stock exchanged therefor sec_358 no gain_or_loss will be recognized by the holders of the stock of amalco tc on the exchange of such stock for new amalco tc stock pursuant to the amalgamation described in step lxxxix above sec_354 the holding_period of the new amalco tc stock received by holders of amalco tc stock in such exchange will include the holding_period of the amalco tc stock exchanged provided that the amalco tc stock is held as a capital_asset on the date of the exchange sec_1223 the basis of the new amalco tc stock received by each holder of amalco tc stock in such exchange will equal the basis of the amalco tc stock exchanged therefor sec_358 no gain_or_loss will be recognized by the holders of the stock of amalco tc on the exchange of such stock for new amalco tc stock pursuant to the amalgamation described in step xc above sec_354 the holding_period of the new amalco tc stock received by holders of amalco tc stock in such exchange will include the holding_period of the amalco tc stock exchanged provided that the amalco tc stock is held as a capital_asset on the date of the exchange sec_1223 the basis of the new amalco tc stock received by each holder of amalco tc stock in such exchange will equal the basis of the amalco tc stock exchanged therefor sec_358 caveats no opinion is expressed as to the u s tax consequences of holdco a’s exchange of its holdco b u s tracking shares for holdco b u s common shares in particular no opinion is expressed regarding the consequences of the exchange under sec_897 and sec_1_897-6t step i with respect to the distribution by holdco b u s of the shares of nco u s to holdco a as a dividend in-kind no opinion is expressed regarding the treatment of the dividend plr-121795-01 under the united states-country a income_tax treaty step iii no opinion is expressed regarding the application of sec_367 to the liquidation of dc subco step iv no opinion is expressed regarding whether the redemption of the holdco b u s preferred_stock and the holdco o u s preferred_stock results in any withholding obligation under sec_1442 steps vi and vii no opinion is expressed with regard to the application of sec_367 and sec_897 to the holdco b u s liquidation step xix no opinion is expressed concerning the u s tax consequences of the distribution from holdco a to dc subco a of a portion of the stock of nco u s under sec_897 step xx no opinion is expressed regarding the consequences under sec_367 of the liquidations of aco bco cco and dco step xxiii further except as specifically ruled above we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from this transaction that are not specifically covered by the above rulings specifically no opinion is requested and no opinion expressed concerning steps i through xx and steps xxii through xliv no opinion is requested and no opinion is expressed as to the redemption of the preferred_stock in step lxxxvii additionally no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code additionally no opinions are expressed regarding any requirement to withhold under sec_1445 that may be triggered by any part of the transactions the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process temporary or final regulations pertaining to one or more issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a plr-121795-01 notice with respect to their future issuance see dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return if any of each affected taxpayer for the taxable_year in which this transaction is completed pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to the taxpayer cc sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
